In an action, inter alia, to recover damages for legal malpractice, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Carter, J.), dated May 21, 2002, which granted the separate motions of the defendants Richard S. Gershman and Bernstein & Gershman, P.C., and the defendant Marshall A. Bernstein for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
Under CPLR 214 (6), “[a] cause of action to recover damages for legal malpractice accrues on the date the malpractice was *343committed, not when the client discovered it” (Julian v Carroll, 270 AD2d 457 [2000]; see Glamm v Allen, 57 NY2d 87, 95 [1982]; Goicoechea v Law Offs. of Stephen R. Kihl, 234 AD2d 507, 508 [1996]). Here, the Supreme Court properly granted the defendants’ motions for summary judgment dismissing the complaint insofar as asserted against them since the plaintiffs failed to allege a single act or omission of legal malpractice committed by the defendants within the applicable three-year limitations period.
The plaintiffs’ remaining contentions either are without merit or need not be reached in light of our determination. Santucci, J.P., Krausman, Crane and Mastro, JJ., concur.